 In the Matter of PHILLIPS PETROLEUM COMPANYandOIL WORKERSINTERNATIONAL UNION-C. I. O.In the Matter of PHILLIPS PETROLEUM COMPANYandOFFICE EMPLOYEESUNION #23740, A. F. L.In the Matter of PHILLIPS PETROL uM COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL #351CasesNos. 16-R-1026,16-R-10593 and 16-R-1059 respectively.-Decided November 14, 1944Mr. Cecil L. Hunt,of Bartlesville, Okla., for the Company.Messrs.W. F. NoellandC. R. Williams,of Pampa,Tex., for the OilWorkers.Mr. Phil Taylor,of Tulsa, Okla., for the Office Employees.-Mr. A. J.Reinhard,of Fort Worth,Tex., andMr.H. R. Shepherd,of Borger,Tex., for the Operating Engineers.Mr. Louis R. Mercado,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Oil Workers International Union-C. I. 0., herein called the Oil Workers, and by International Union ofOperating Engineers, Local #351, herein called the Operating Engi-neers, and upon the second amended petition duly filed by Office Em-ployees Union #23740, A. F. L., herein called the Office Employees,alleging that questions affecting commerce had arisen concerning therepresentation of employees of Phillips Petroleum Company, Bartles-ville, Oklahoma, herein called the Company, the National Labor Rela-tions Board entered an order consolidating the cases and provided foran appropriate hearing upon'due notice before John H. Garver, TrialExaminer. Said hearing was held at Amarillo, Texas, on October 10,1944.The Company, the Oil Workei , the OperatingEngineers,and the Office Employees appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's59 N. L.It.B.,No. 55.-263 264DECISIONSOF NATIONALLABOR RELATIONS BOARDrulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith.the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPhillipsPetroleum Company, a Delaware corporation with itsprincipal office in Bartlesville, Oklahoma, is engaged in the produc-tion, transportation, and sale of petroleum and related products.TheCompany operates an oil refinery at Borger, Texas, and additionalplants, comprising its natural gasoline department in the Pampa area,Texas, which includes the Pampa, Gray, LeFors, Bower, WheelerBooster, and Grayco plants. It also operates the Panhandle warehouseat Borger, which serves the Company's operations in the Borger area.The Company annually receives at its Borger oil refinery raw mate-rials (exclusive of crude oil) consisting chiefly of clay, caustic soda,and bauxite, valued in excess of $1,000,000; of which 75 to 80 percentis received from points outside the State of Texas; it annually sellsfrom its Borger oil-refinery finished products, valued in excess of$3,000,000, of which 80 percent is delivered to points outside the Stateof Texas.The Company annually receives for use in the operationof its natural, gasoline department in the Pampa area maintenancematerials, valued in excess of $50,000, of which 75 percent is receivedfrom points outside the State of Texas; it annually sells from its plantsin the Pampa area finished products, valued in excess of $138,000, ofwhich products in excess of $124,000 in value are delivered to pointsoutside the State of Texas.Materials for the Company's operationsin the Borger area are handled through the Panhandle warehouse.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDOil Workers International Union-C. I. 0., affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.Office Employees Union #23740, A. F. L., affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company._InternationalUnion of Operating Engineers, Local #351, affili-ated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company. PHILLIPS PETROLEUM COMPANY265III.THEQUESTIONS CONCERNING REPRESENTATIONThe parties stipulated that on various dates between August 12 andSeptember 13, 1944, the several petitioners notified the Company oftheir respective claims, to represent certain employees of the Companyand requested recognition as the exclusive bargaining representativeof such employees; and that the Company in each instance refusedto recognize the petitioner unless and until it should be certified bythe Board.The units sought by the several petitioners are not con-flicting.Data from statements of a Field Examiner of the Board, introducedinto evidence at the hearing, has been compiled in a table in thefootnote below and shows that each of the petitioners represents asubstantial number of employees in the unit it contends to beappropriate.'-We find that questions affecting commerce have arisen concern-ing the representation of employees of the Company, within themeaning of Section 9 (c) and section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSA. The Oil Workers unitThe Company and the Oil Workers are in agreement that theappropriate unit should consist of all operating and maintenanceemployees of the Company's natural gasoline department, Pampaarea, including booster stations, but excluding the area superintendent,the plant and maintenance superintendents, chief operators, technical,clerical, and supervisory employees ; they disagree as to the status ofseveral categories of employees.The Company would exclude chiefengineers, gang pushers, gas tester, metermen, and janitors.TheOil Workers would include these classifications.The chief engineeris in charge of the operation and repair of astationary engine.Responsibility for the operation of the Company'sgasoline plants is divided between the engine room and the distillationphase of the plant.The chief operator 2 is in charge of the distilla-tion phase of the plant and the chief engineers is in charge of theengine room.Both have parallel responsibilities and report directlyISee the following:UnionCards inunits foundto bearapparentlyNumbergenuineemployeesoriginalin unitsignatures0OilWorkers--------------------------------------------------------------------- 157106Office Employees----------------------------------------------------------------4523Operating Engineers----------------------------------------------------------- -3415'There are five of these employees.4 There are seven of these employees. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the plant supervisor.The chief engineer supervises the work offrom 6 to 12 men and can effectively recommend changes in the statusof these men.He works with the repair men but his relation withthe oilers and operators is strictly supervisory.The principal dif-ference between the chief engineer and the chief operator is that the,former devotes some of,his time to repair work and is paid on anhourly basis, while the latter does no manual work'and is a salariedemployee.Under these circumstances, we are of the opinion thatthe chief engineers fall within our customary supervisory definition,and we shall therefore exclude them from the unit.The gang pusher 4is an hourly employee working with a,rovinggang and,is responsible to the maintenance superintendent who giveshim his work orders.He does the same work as the men whom hedirects, frequently'taking his men to isolated field locations wherehe is in charge of directing the work of the men. Since the mainte-nance supervisor normally does not spend all of his time with a par-ticular crew, the gang pusher is the only director or supervisor overthe crew for the greater part of the day.He is regarded by theCompany as a working foreman with the same general authority asthe chief engineer, who can effectively recommend changes in thestatus of employees under him.The only difference between them isthat the chief engineer is in charge of the operation and repair of astationary engine, while the gang pusher is in charge of a. roving field'crew.Under these circumstances, we find that the supervisory dutiesof the gang pushers are such as to warrant their exclusion from theunit.°The gas-tester °analyzes gasoline to determine its content, makesreports of his findings to the Company, and keeps records thereof.He prepares surveys of new fields and meets with other companies'representatives on the Company's business.He reports directly tothe area superintendent.Under these circumstances we find thatthe duties and interests of this employee do not warrant his inclusionin the unit of operating and maintenance employees and we shallexclude him from the unit.7-The meternwn adrives about the area reading and checking somesuperintendent.He usually spends about 20 or 25 percent of histime repairing meters and is hourly paid.His duties require himto meet quarterly or semiannually with representatives of other com-4There are three of these employees.6SeeMatter of Continental Oil Company,55 N. L. R. B. 1157,where we excluded "gang bosses and shiftleadmen" who worked under similar eircumstanees;Matterof Shell Petroleum Ccrporation,56 N. L. R. 13.318.6There in one of these employees"SeeMatterof OhioPublicSerrice Company,54 N. L. R. B.1244, vbiieie'tte'excluded a'"first classmeter-man" who had somewhat similar duties.8There are two of these employees PHILLIPS PETROLEUM COMPANY267panies to check certain meters with such representatives, reportinghis findings to the area superintendent.Metermen are selected upon'the basis of their working experience and educational qualifications(including a knowledge of mathematics) from the men who have comeup through helper jobs.They require a period of training beforeassuming their duties.We find nothing in the record to support the'contention of the Company that these employees are confidential ortechnical and, accordingly, we shall include them within the unit .9The janitorsare part of the maintenance force under the mainte-nance supervisor and perform the usual duties of such employees.We find no evidence in the record to warrant the conclusion of theCompany that the janitors are confidential and, we shall, accordingly,include them within the unit.We find that all operating and maintenance employees of the Com-pany's natural 'gasoline department, Pampa area, including boosterstations, including metermen, janitors, plumbers, general laborers,painters, truck drivers, welders, switchers, oilers, line-walkers, engi-neers, still operators, repairmen, and boiler firemen, but excludingclerical and technical-'employees, the area superintendent and plantand maintenance superintendents, chief operators, chief engineers,gang pushers, gas-testers, and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.B. The Ofee Employees unitThe parties are in agreement that the appropriate unit should con-sist of all office employees of the Borger oil refinery excluding jan-itors, confidential and supervisory employees, and office boys and girlsof school age who are temporary employees. The parties furtheragree that the stenographers of Messrs. R. E. Evans and R. B. New-man are confidential employees and should be excluded.We find that all office employees of the Company's Borger oil refin-ery excluding janitors, confidential employees, the stenographers ofMessrs. R. E. Evans and R. B. Newman, the office boys and girls ofschool age who are temporary employees, and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.Y SeeMatterof CommercialsolventsCorporation,45N. L. R B 141, where we included a "meter mainte.nance man"-under similar conditions i268DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Operating Engineers unitThe parties are in agreement that the appropriate unit should con-sist of. all employees of the Panhandle warehouse at Borger, exclusiveof temporary, office, and- supervisory employees.Some question aroseover the status of a woman checker.Her duties are clerical in natureand her time is divided equally between the main office and the ware-house where she has a small office. She checks incoming freight,checks, stock and purchase orders, and occasionally fills small orders.Her duties appear to be more integrated with the work of the officestaff than the warehouse work.We find that she is an office workerand we shall, accordingly, exclude her from the unit .10We find that all employees of the Company's Panhandle warehouseat Borger, including floor men, truck drivers, salvage men, laborers,yardmen, and mechanics, 'but excluding office employees, the womanchecker with clerical duties, temporary employees, and supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or,effectively rec-ommend such action, constitute a unit appropriate for,the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved'by means of separate elections by secret ballotamong the employees in the respective appropriate units who wereemployed during the pay-roll period immediately preceding the dateof our Direction of Elections herein, subject to the limitations, andadditions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phillips Petro-leum Company, Bartlesville, Oklahoma, elections by secret ballotshall be conducted as early as possible, but not later than thirty, (30)days from the date of this Direction, under the direction and super-'0 SeeMatter of Shell Petroleum Corporation,56 N L R B 318, where we excludedclerical employees designated"inventory clerk,""order clerk,""material checker," and"material transfer clerk"from a unit of operating and maintenance employees of awarehouse.-, PHILLIPS PETROLEUM COMPANY269vision of the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the following employees in the units found appropriate inSection IV, above, who were employed by the Company during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, todetermine (1) in the case of the Oil Workers unit whether or not theydesire to be represented by the Oil Workers International Union-C. I. 0., for the purposes of collective bargaining, (2) in the case ofthe Office Employees unit whether or not they desire.to be repre-sented by the Office Employees Union #23740, A. F. L., for the pur-poses of collective bargaining, and (3) in the case of the OperatingEngineers unit whether or not they desire to be represented by Local351, International Union of Operating Engineers, for the purposesof collective bargaining.